        Case 3:18-cv-03748-JCS Document 207 Filed 11/05/19 Page 1 of 1

                   UNITED STATES COURT OF APPEALS
                                                                   FILED
                           FOR THE NINTH CIRCUIT
                                                                   NOV 05 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




 TATYANA EVGENIEVNA                            No. 19-16395
 DREVALEVA,
                                               D.C. No. 3:18-cv-03748-WHA
               Plaintiff - Appellant,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

 UNITED STATES DEPARTMENT OF                   ORDER
 VETERANS AFFAIRS; et al.,

               Defendants - Appellees.


        The opening brief submitted on October 12, 2019 by Tatyana Evgenievna

Drevaleva is filed. No paper copies are required at this time.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Kevin Wing Gee
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
